    Case: 5:20-cv-01970-JRA Doc #: 1 Filed: 09/02/20 1 of 7. PageID #: 1




                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION



 Heather Phelps,

                          Plaintiff,               Civil Action No.

            v.

 Merrick Bank Corporation and Equifax
 Information Services, LLC,

                          Defendant(s).


                                       COMPLAINT

       Plaintiff, Heather Phelps (hereinafter “Plaintiff”), by and through her attorneys,

the Law Offices of Robert S. Gitmeid & Associates, PLLC, by way of Complaint against

Defendants, Merrick Bank Corporation (“Merrick”) and Equifax Information Services,

LLC (“Equifax”) alleges as follows:

                                   INTRODUCTION

      1. This is an action for damages brought by an individual consumer for

         Defendants’ violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et

         seq. (the “FCRA”) and other claims related to unlawful credit reporting

         practices. The FCRA prohibits furnishers of credit information from falsely

         and inaccurately reporting consumer’s credit information to credit reporting

         agencies.

                                        PARTIES

      2. Plaintiff, Heather Phelps, is an adult citizen of Ohio.


                                             1
Case: 5:20-cv-01970-JRA Doc #: 1 Filed: 09/02/20 2 of 7. PageID #: 2




 3. Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA.

 4. Defendant Merrick is a business entity that furnishes consumer credit

    information to consumer reporting agencies.

 5. Defendant Equifax is a limited liability company that engages in the business of

    maintaining and reporting consumer credit information.

                         JURISDICTION AND VENUE

 6. This Court has subject matter jurisdiction over this matter pursuant to 28

    U.S.C. § 1331 because the rights and obligations of the parties in this action

    arise out of 15 U.S.C. § 1681 and 15 U.S.C. § 1681p, which provides that an

    action to enforce any liability created under 15 U.S.C. § 1681 may be brought

    in any appropriate United States District Court, without regard to the amount in

    controversy.

 7. Venue in this district is proper pursuant to 28 U.S.C. § 1391 (b)(2) because a

    substantial part of the events and omissions giving rise to Plaintiff’s claims

    occurred in Ohio where the Plaintiff resides.

                           FACTUAL ALLEGATIONS

 8. Merrick issued a credit card account ending in 6191 to Plaintiff. The account

    was routinely reported on Plaintiff’s consumer credit report.

 9. The consumer report at issue is a written communication of information

    concerning Plaintiff’s credit worthiness, credit standing, credit capacity,

    character, general reputation, personal characteristics, or mode of living which

    is used or for the purpose of serving as a factor in establishing the consumer’s




                                      2
Case: 5:20-cv-01970-JRA Doc #: 1 Filed: 09/02/20 3 of 7. PageID #: 3




    eligibility for credit to be used primarily for personal, family, or household

    purposes as defined by 15 U.S.C. § 1681a(d)(1) of the FCRA.

 10. On or about September 12, 2019, Plaintiff and Phillips & Cohen Associates

    Ltd., on behalf of the current creditor, CW Nexus Credit Card Holdings I (“CW

    Nexus”) entered into a settlement agreement relating to the above referenced

    account. A copy of the settlement agreement is attached hereto as Exhibit A.

 11. Pursuant to the terms of the settlement, Plaintiff was required to make one (1)

    lump sum payment totaling $452.00 to settle and close her CW Nexus account.

 12. Plaintiff, via her debt settlement representative timely made the requisite

    settlement payment. A paid in full letter is attached hereto as Exhibit B.

 13. However, nearly half a year later, Plaintiff’s account continued to be negatively

    reported by the original creditor, Merrick.

 14. In particular, on a requested credit report dated March 9, 2020, Plaintiff’s

    Merrick account was reported with a status of “CHARGE OFF,” a balance of

    $1,128.00 and a past due balance of $457.00. The relevant portion of Plaintiff’s

    credit report is attached hereto as Exhibit C.

 15. This tradeline was inaccurately reported. As evidenced by the settlement

    agreement and the paid in full letter, the account was settled for less than full

    balance and must be reported as settled with a balance of $0.00.

 16. On or about June 9, 2020, Plaintiff, via her attorney at the time, notified credit

    reporting agencies directly of a dispute with completeness and/or accuracy of

    the reporting of Plaintiff’s Merrick account. A redacted copy of this letter is

    attached hereto as Exhibit D.



                                        3
Case: 5:20-cv-01970-JRA Doc #: 1 Filed: 09/02/20 4 of 7. PageID #: 4




 17. Therefore, Plaintiff disputed the accuracy of the derogatory information

    reported by Merrick to credit reporting agencies via certified mail in

    accordance with 15 U.S.C. § 1681i of the FCRA.

 18. In July of 2020, Plaintiff requested updated credit reports for review. The

    tradeline for Plaintiff’s Merrick account remained inaccurate, as Defendants

    failed to correct the inaccuracy. The relevant portion of the July 2020 credit

    report is attached hereto as Exhibit E.

 19. Equifax did not notify Merrick of the dispute by Plaintiff in accordance with

    the FCRA, or alternatively, did notify Merrick and Merrick failed to properly

    investigate and delete the tradeline or properly update the tradeline on

    Plaintiff’s credit reports.

 20. If Merrick had performed a reasonable investigation of Plaintiff’s dispute,

    Plaintiff’s Merrick account would have been updated to reflect a “settled”

    status with a balance of $0.00.

 21. Despite the fact that Merrick has promised through its subscriber agreements or

    contracts to accurately update accounts, Merrick has nonetheless willfully,

    maliciously, recklessly, wantonly, and/or negligently failed to follow this

    requirement as well as the requirements set forth under the FCRA, which has

    resulted in the intended consequences of this information remaining on

    Plaintiff’s credit reports.

 22. Defendants failed to properly maintain and failed to follow reasonable

    procedures to assure maximum possible accuracy of Plaintiff’s credit

    information and Plaintiff’s credit reports, concerning the account in question,



                                       4
Case: 5:20-cv-01970-JRA Doc #: 1 Filed: 09/02/20 5 of 7. PageID #: 5




    thus violating the FCRA. These violations occurred before, during, and after

    the dispute process began with Equifax.

 23. At all times pertinent hereto, Defendants were acting by and through their

    agents, servants and/or employees, who were acting within the scope and

    course of their employment, and under the direct supervision and control of the

    Defendants herein.

 24. At all times pertinent hereto, the conduct of Defendants, as well as that of their

    agents, servants and/or employees, was malicious, intentional, willful, reckless,

    negligent and in wanton disregard for federal law and the rights of the Plaintiff

    herein.

                            CLAIM FOR RELIEF

 25. Plaintiff reasserts and incorporates herein by reference all facts and allegations

    set forth above.

 26. Equifax is a “consumer reporting agency,” as codified at 15 U.S.C. § 1681a(f).

 27. Merrick is an entity that, regularly and in the course of business, furnishes

    information to one or more consumer reporting agencies about its transactions

    or experiences with any consumer and therefore constitutes a “furnisher,” as

    codified at 15 U.S.C. § 1681s-2.

 28. Merrick is reporting inaccurate credit information concerning Plaintiff to one or

    more credit bureaus as defined by 15 U.S.C. § 1681a of the FCRA.

 29. Plaintiff notified Defendants directly of a dispute on the account’s

    completeness and/or accuracy, as reported.




                                        5
    Case: 5:20-cv-01970-JRA Doc #: 1 Filed: 09/02/20 6 of 7. PageID #: 6




      30. Merrick failed to complete an investigation of Plaintiff’s written dispute and

           provide the results of an investigation to Plaintiff and the credit bureaus within

           the 30-day statutory period as required by 15 U.S.C. § 1681s-2(b).

      31. Merrick failed to promptly modify the inaccurate information on Plaintiff’s

           credit reports in violation of 15 U.S.C. § 1681s-2(b).

      32. Equifax failed to delete information found to be inaccurate, reinserted the

           information without following the FCRA, or failed to properly investigate

           Plaintiff’s disputes.

      33. Equifax failed to maintain and failed to follow reasonable procedures to assure

           maximum possible accuracy of Plaintiff’s credit reports, concerning the

           account in question, violating 15 U.S.C. § 1681e(b).

      34. As a result of the above violations of the FCRA, Plaintiff suffered actual

           damages in one or more of the following categories: lower credit score, denial

           of credit, embarrassment and emotional distress caused by the inability to

           obtain financing for everyday expenses, rejection of credit card application,

           higher interest rates on loan offers that would otherwise be affordable and other

           damages that may be ascertained at a later date.

      35. As a result of the above violations of the FCRA, Defendants are liable to

           Plaintiff for actual damages, punitive damages, statutory damages, attorney’s

           fees and costs.

      WHEREFORE, Plaintiff demands that judgment be entered against Defendants as

follows:

      1. That judgment be entered against Defendants for actual damages
         pursuant to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

                                              6
     Case: 5:20-cv-01970-JRA Doc #: 1 Filed: 09/02/20 7 of 7. PageID #: 7




       2. That judgment be entered against Defendants for punitive damages
          pursuant to 15 U.S.C. § 1681n;

       3. That the Court award costs and reasonable attorney's fees pursuant to 15
          U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o; and

       4. That the Court grant such other and further relief as may be just and
          proper.

                            DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands

trial by jury in this action of all issues so triable.

                                 Respectfully Submitted,


                                 Law Offices of Robert S. Gitmeid & Associates, PLLC

                                 By: /s/ Thomas G. Widman
                                 Thomas G. Widman, Esq. (Bar No. 0059259)
                                 30 Wall Street, 8th Floor #741
                                 New York, NY 10005
                                 Tel: (866) 249-1137
                                 E-mail: thomas.w@gitmeidlaw.com
                                 Attorneys for Plaintiff




                                                 7
